DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/06/22, has been entered.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 is amended to read on line 5 “…comprises a top surface…” instead of “…comprises-a top surface…”.
Allowable Subject Matter
Claims 1-4, 6-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-4 and 6-7, the prior art discloses a system as generally recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a system wherein a heat conducting element of the plurality of heat conducting elements is based on (i.e. made of) a different material than another heat conducting element of the plurality of heat conducting elements.
Re claims 8-11 and 13-14, the prior art discloses a system as generally recited in independent claim 8 (see for example previous claim 8 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a system wherein a heat conducting element of the plurality of heat conducting elements is based on (i.e. made of) a different material than another heat conducting element of the plurality of heat conducting elements.
Re claims 15-20, the prior art discloses a heatsink for a memory sub-system as generally recited in independent claim 15 (see for example previous claim 15 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a heatsink wherein a heat conducting element of the plurality of heat conducting elements is based on (i.e. made of) a different 

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899